            Case 2:06-cr-00186-GEKP Document 52 Filed 05/06/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                   CRIMINAL ACTION
                                                           No. 06-186-1
       v.
                                                           CIVIL ACTION
DERRICK COBB                                               No.16-1508


                                           ORDER

       AND NOW, this ~ y of May, 2020, upon consideration of Derrick Cobb's

Motion to Correct Sentence Under 28 U.S.C. § 2255 (Doc. No. 47), the Government's Motion to

Dismiss Mr. Cobb's Motion to Correct Sentence Under 28 U.S.C. § 2255 (Doc. No. 49), and Mr.

Cobb's response thereto (Doc. No. 50), it is ORDERED that:

       1.       The Government's Motion to Dismiss (Doc. No. 49) is DENIED for the reasons

                set forth in the accompanying Memorandum; and

       2.       Counsel for the Government shall file a response to Mr. Cobb's Motion to Correct

                Sentence Under 28 U.S.C. § 2255 (Doc. No. 47) on or before May 22, 2020.




                                                    UNITED STATES DISTRICT JUDGE
